internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-114859-02 date date legend distributing controlled1 controlled2 shareholder a shareholder b shareholder c shareholder d business a business b business c state a date a date b date c plr-114859-02 year year a b c d e dear this letter is in response to your letter of date a requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was received in letters of date b and date c the pertinent information submitted is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts distributing is a state a corporation which incorporated in year and elected s status effective for year distributing has issued and outstanding a shares which are held by b related shareholders distributing is engaged in businesses a b and c distributing’s b shareholders are each responsible for one of the businesses conducted by distributing shareholder a owns c shares of distributing and manages business a shareholder b owns d shares of distributing and manages business b shareholders c and d each own e shares of distributing and jointly manage business c controlled1 and controlled2 are proposed state a corporations it is proposed that shareholder a will own distributing which will conduct business a shareholder b plr-114859-02 will own controlled1 which will conduct business b finally shareholders c and d will own controlled2 which will conduct business c financial information has been received that indicates that distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years in order to enable each of the businesses to be operated and managed independently by the shareholders who are primarily responsible for such business distributing proposes a corporate separation comprised of the transactions set forth below the proposed transactions i ii iii distributing will form controlled1 and controlled2 distributing will transfer all of the assets and liabilities associated with business b to controlled1 and all of the assets and liabilities associated with business c to controlled2 in exchange for the common_stock of each entity the contributions distributing will distribute solely controlled1's common_stock to shareholder b and solely controlled2's common_stock to shareholders c and d in exchange for all of their shares of distributing stock the distributions representations the taxpayer has made the following representations in connection with the proposed transactions a b c the fair_market_value of controlled1 and controlled2 stock and other consideration received by each shareholder of distributing will be approximately equal to the fair_market_value of distributing stock surrendered by the shareholders in the distributions no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of distributing’s present operation and there have been no substantial operational changes to such business since the date of the last financial statements submitted plr-114859-02 d e f g h i j following the transactions distributing controlled1 and controlled2 will each continue independently and with its separate employees the active_conduct of its business the distribution of controlled1 and controlled2 stock is carried out for the corporate business_purpose of allowing each business to operate independently of the others and transferring ownership of each business to the shareholders responsible for its management the distribution of controlled1 and controlled2 stock is motivated in whole or substantial part by this corporate business_purpose distributing is an s_corporation within the meaning of sec_1361 controlled1 and controlled2 will elect to be s_corporations pursuant to sec_1362 on the first available date after the distributions and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing controlled1 or controlled2 there is no plan or intention by the shareholders of distributing controlled1 or controlled2 to sell exchange or otherwise dispose_of any of their stock in either distributing controlled1 or controlled2 after the proposed transactions there is no plan or intention by either distributing controlled1 or controlled2 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transactions other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate distributing controlled1 or controlled2 to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after the proposed transactions except in the ordinary course of business the distribution of controlled1 and controlled2 stock will not be distributions within the meaning of sec_355 because immediately after the distributions i no person will hold disqualified_stock in distributing that will constitute a percent or greater interest in distributing and ii no person will hold disqualified_stock in controlled1 and controlled2 that will constitute a percent or greater interest in controlled1 or controlled2 within the meaning of sec_355 k the total adjusted bases and the fair_market_value of the assets to be transferred to controlled1 and controlled2 by distributing each equals or plr-114859-02 exceeds the sum of the liabilities assumed by controlled1 and controlled2 respectively plus any liabilities to which the transferred assets are subject the liabilities assumed in the proposed transactions and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transactions no intercorporate debt will exist between distributing controlled1 or controlled2 at the time of or subsequent to the distributions payments made in connection with all continuing transactions if any between distributing controlled1 and controlled2 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the proposed transactions are investment companies as defined in sec_368 and iv the distributions are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of either distributing controlled1 or controlled2 or stock possessing percent or more of the total value of all classes of stock of either distributing controlled1 or controlled2 l m n o p rulings based solely on the information submitted and on the representations set forth above it is held as follows the contributions followed by the distributions will be reorganizations within the meaning of sec_368 distributing controlled1 and controlled2 will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contributions sec_361 and sec_357 no gain_or_loss will be recognized by controlled1 or controlled2 on the contributions sec_1032 plr-114859-02 the basis of each asset received by controlled1 and controlled2 in the contributions will be the same as the basis of that asset in the hands of distributing immediately prior to the contributions sec_362 the holding_period of each asset received by controlled1 and controlled2 in the contributions will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distributions sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on the distributions sec_355 the aggregate basis of distributing controlled1 and controlled2 stock in the hands of the shareholders of distributing immediately following the distributions will be the same as the aggregate basis of the distributing stock held immediately before the distributions allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding periods of controlled1 and controlled2 stock received by each distributing shareholder will include the holding_period of distributing stock with respect to which the distributions are made provided that such distributing stock is held as a capital_asset by the shareholders on the date of the distributions sec_1223 proper allocation of earnings_and_profits between distributing controlled1 and controlled2 will be made under sec_1_312-10 proper allocations of the accumulated_adjustments_account between distributing controlled1 and controlled2 will be made in the same manner as the earnings_and_profits adjustments will be made under sec_1_312-10 no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings specifically we express or imply no opinion concerning whether distributing is a valid s_corporation or whether controlled1 or controlled2 is otherwise eligible to be an s_corporation plr-114859-02 caveats and procedural statements this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely charles m levy reviewer branch office of associate chief_counsel corporate cc
